Filed 5/2/14 In re Marcus M. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re MARCUS M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F067792

         Plaintiff and Respondent,                                          (Super. Ct. No. JW128418-02)

                   v.
                                                                                         OPINION
MARCUS M.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Peter
Warmerdam, Juvenile Court Referee.
         Roshni Mehta, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Detjen, J. and Peña, J.
       The court found appellant, Marcus M., was a person described in Welfare and
Institutions Code section 602, after it sustained allegations charging him with two counts
of robbery (counts 1 & 2/Pen. Code, § 212.5, subd. (c)) and one count each of attempted
robbery (count 3/Pen. Code, §§ 664 & 212.5, subd. (c)) and violation of probation (count
4/Welf. & Inst. Code, § 777, subd. (a)(2)). Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), we affirm.
                    PROCEDURAL AND FACTUAL HISTORY
       On June 28, 2013, at 9:50 p.m., David S., Jason A., and Michael P., were riding
bicycles on a bike path at California State University Bakersfield when they saw a group
of about eight people, including appellant, walking on the path ahead of them.1 David
and his companions rode single file, with David in front, as they approached appellant’s
group from behind. As they passed the group, Jason said, “What’s up?” Someone from
the group then said, “Hey, nice bike,” and appellant and his friends pinned Jason against
a wall. When David looked back, he saw three or four people hitting Jason and two to
three people run to Michael and start hitting him. Meanwhile, appellant ran up to
David’s left side, reached for his waistband, and said, “I got a gun. You want to get
shot?” Jason was then able to ride to David’s location, prompting appellant to grab the
handlebar on Jason’s bicycle, which allowed David to flee on his bike. Appellant’s
group, however, took the bicycles away from Jason and Michael.
       David reported the incident to the campus police soon after it happened. At
approximately 3:37 a.m., Michael contacted Officer Scott Jellitich and informed him that
he had located photographs on Facebook of two of the people involved in the robbery:
appellant and Anthony M.
       Officer Jellitich determined appellant was on probation and located an address for
him. At approximately 6:32 a.m., he went to the address and spoke with appellant’s

1      Michael and David had seen appellant’s group earlier that evening at a commercial
area called The Market Place.


                                            2
mother who told him appellant might be in an adjoining apartment or in an apartment
located in front of her apartment. Officer Jellitich went to the adjoining apartment and
found the two stolen bicycles in a bedroom. He then found appellant in the other
apartment identified by appellant’s mother.
       Appellant initially denied any knowledge of or involvement in the robbery. After
the officer told appellant he did not believe him, appellant admitted he had been at The
Market Place the previous evening with two other juveniles. According to appellant, two
unknown juveniles joined them when they began walking to a party. As appellant and his
friends walked on the bicycle path, he heard some yelling behind him. Appellant turned
around and saw the two unknown juveniles punching and kicking some juveniles on
bicycles. The two unknown juveniles then rode off with the bicycles and that was the last
time appellant saw the unknown juveniles. When the officer told appellant his story was
unbelievable, appellant replied that it was hard to believe, but it was the truth.
       On July 2, 2013, the district attorney filed a petition charging appellant with two
counts of robbery (counts 1 & 2) and one count each of attempted robbery (count 3) and
violation of probation (count 4).
       On July 25, 2013, following a contested jurisdictional hearing, the court sustained
the four charges in the petition.
       On August 8, 2013, the court set appellant’s maximum term of confinement at
seven years and committed him to the Kern County Crossroads Facility.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal. 3d 436.) Appellant has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.




                                              3
                            DISPOSITION
The judgment is affirmed.




                                 4